Citation Nr: 0934408	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Chicago, Illinois, which granted service connection for 
bilateral hearing loss and assigned it an evaluation of 0 
percent.  

This case was remanded by the Board in August 2008.  It now 
returns for appellate review.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to auditory acuity level VI in the 
right ear and level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a compensable rating 
for his hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2005 notified the Veteran of the 
information necessary to substantiate his claim for service 
connection for hearing loss, and of the Veteran's and VA's 
respective obligations for obtaining such evidence.  
However, the letter did not provide notice of what evidence 
is needed to determine the degree of disability and the 
effective date under Dingess.  A letter dated in March 2006 
did notify the Veteran of these last two elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was sent after the initial 
adjudication, this delay was not prejudicial to him as he 
was provided over two months to respond with additional 
argument and evidence before his disability was 
readjudicated and a Supplemental Statement of the Case 
issued in June 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  Moreover, his claim was recently 
readjudicated in June 2009.  Thus, the Veteran has been 
afforded ample time to submit additional evidence regarding 
the degree of disability and the effective date.  The Board 
concludes that the duty to notify has been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining the Veteran's 
medical and service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an appropriate examination 
in October 2008.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate.  The 
audiologist conducted a puretone audiometry test and a 
controlled speech discrimination test, as required by VA law 
for evaluating hearing impairment.  See 38 C.F.R. § 4.85 
(2008).  He also reviewed the Veteran's claims file and 
medical records contained therein.  While the examination 
does not describe the possible functional effects of the 
Veteran's disability, the Veteran bears the burden of 
demonstrating any prejudice caused by such a deficiency.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  No 
prejudice has been demonstrated, and the Board finds that the 
examination is adequate upon which to base a decision.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  
38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345-46 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration because, as discussed below, an increased 
rating is not warranted. 

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by Table VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

In a February 2003 VA audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
15
30
35
30

The right ear had a puretone average of 45 dB.  The left ear 
had a puretone average of 28 dB.  Speech audiometry, using 
the Maryland CNC Word List, revealed speech recognition 
ability of 92 percent in the right ear and of 100 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 45 dB and a speech recognition score of 
92 percent; therefore, the right ear received a designation 
of I.  The left ear had a puretone average of 28 dB and a 
speech recognition score of 100 percent; therefore, the left 
ear also received a designation of I.  The point where I and 
I intersect on Table VII then reveals the disability level 
for the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

In an October 2008 VA audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
70
70
LEFT
20
35
40
40

The right ear had a puretone average of 75 dB.  The left ear 
had a puretone average of 34 dB.  Speech audiometry, using 
the Maryland CNC Word List, revealed speech recognition 
ability of 74 percent in the right ear and of 100 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 75dB and a speech recognition score of 74 
percent; therefore, the right ear received a designation of 
VI.  The left ear had a puretone average of 34 dB and a 
speech recognition score of 100 percent; therefore, the left 
ear received a designation of I.  The point where VI and I 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  

In the instant case, the October 2008 VA examination shows 
that the puretone thresholds for the Veteran's right ear 
exceeded 55 decibels in each of the four relevant 
frequencies.  Thus, the Veteran's hearing loss should also be 
evaluated using Table VIa in 38 C.F.R. § 4.85.  The right ear 
had a puretone average of 75dB.  Thus, the right ear received 
a designation of VI derived from Table VIa.  As the puretone 
thresholds for the left ear did not exceed 55 decibels in any 
of the relevant frequencies, that ear received a designation 
of I derived from Table VI.  The point where VI and I 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and therefore results in a noncompensable 
rating.  Thus, the Veteran is not entitled to a compensable 
rating using either Table VI or Table VIa.   

The provisions of 38 C.F.R. § 4.86(b) do not apply in the 
instant case based on the Veteran's audiological 
examinations. 

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his claim 
for an increase.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.  Rather, the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran. 

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  In 
determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)

The Board finds that the Veteran's hearing loss disability 
does not warrant an extraschedular rating.  His complained of 
symptoms are those contemplated by Diagnostic Code 6100.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his hearing loss or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that his hearing loss has caused marked interference with 
employment or frequent periods of hospitalization.  He merely 
disagrees with the assigned evaluation for his level of 
impairment.  The available schedular evaluations for this 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


